UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1710


GREGORY SCOTT SAVOY,

                    Plaintiff - Appellant,

             v.

CRAIG M. BURNS, Tax Commissioner, Virginia Department of Taxation; PETER
FRANCHOT, Maryland Comptroller, Office of the Comptroller; DALE W.
STEAGER, Tax Commissioner, West Virginia State Department of Taxation,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00086-GMG)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Scott Savoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Scott Savoy appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his motion for a stay of

proceedings. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we deny Savoy’s motion for a stay

of proceedings and affirm for the reasons stated by the district court. Savoy v. Burns, No.

3:18-cv-00086-GMG (N.D.W. Va. June 18, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2